Citation Nr: 1203471	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-30 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1943 to July 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the appeal originally encompassed a claim of entitlement to service connection for bilateral hearing loss.  That claim was granted in full pursuant to a June 2010 rating decision; therefore, it is no longer on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Competent medical evidence establishes that the Veteran does not have a current tinnitus disability. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1137 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on VA to notify and assist a claimant in developing a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal. See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id.  

After careful review of the claims folder, the Board finds letters dated in September 2008 and April 2009 satisfied the duty to notify provisions prior to the initial unfavorable AOJ decision. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letters advised the Veteran what information and evidence was needed to substantiate his service connection claim for tinnitus.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letters requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  The letters also notified the Veteran how VA determines the disability rating and effective date if his claim is granted. 

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, and a March 2010 Audiological examination.  

The March 2010 VA audiological examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history and providing a physical evaluation of the Veteran.  Following the above, the examiner provided an assessment of the Veteran's current conditions (or lack thereof).  Accordingly, the Board concludes that the examination is adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any VA examination undertaken during an appeal is adequate for rating purposes). 

There is no indication in the file that there are additional relevant records available that have not yet been obtained.  The Board additionally notes that, upon review of the Veteran's virtual claims file, no additional records have been obtained or submitted in connection with the Veteran's claim. 38 C.F.R. § 3.159(c)(1)(2) (2011).
Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072   (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Tinnitus - Facts and Analysis 

The Veteran seeks service connection for tinnitus.  He endorses exposure to gunfire noise during active service, but has otherwise set forth no specific contentions regarding tinnitus since the filing of his claim in September 2008.  He is currently service-connected for bilateral hearing loss due to in-service acoustic trauma.  

After review of the evidence, the Board finds against the Veteran's claim for tinnitus.  The reasons and bases for such denial are outlined below.  

As an initial matter, service treatment records (STRs) are devoid of audiometric data and the Veteran's separation examination is not of record.  The remaining STRs reflect no complaints, treatment, or diagnoses relating to tinnitus.  

Here, the Board notes that the Veteran has consistently reported exposure to in-service acoustic trauma (i.e., shell and machine gun noise) and he is competent to report on such matters.  Again, in-service noise exposure has been conceded by VA and the Veteran is currently service-connected for bilateral hearing loss as a result. See Rating Decision, June 2010.

Post-service treatment records are likewise silent as to complaints, treatment, or diagnoses relating to tinnitus until September 2008, at which time the Veteran filed his original claim for service connection this disability.  In fact, the only relevant post-service medical evidence dated after service and prior to his claim is an August 2006 VA Audiology consult note which shows that the Veteran expressly denied having tinnitus or recurrent/recent ear disease.  Accordingly, the first (and only) complaint of tinnitus is shown in 2008, nearly 63 years after separation from active service.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran was afforded a VA audiology examination in March 2010.  The VA examiner noted that there were current VA claims for both tinnitus and hearing loss.  While the Veteran specifically endorsed hearing loss and hearing difficulties, he reported no current complaints of tinnitus.  In fact, he expressly denied experiencing ringing in the ears or other head noises.  When asked when his last episode of tinnitus had occurred, he denied having one.  When asked about the tinnitus course since onset, the Veteran again denied ringing in the ears.  Based on the Veteran's statements and his denial of symptomatology/current disability, the examiner provided no opinion or diagnosis as to tinnitus.  Thus, only hearing loss was diagnosed and ultimately related to service.  The Veteran has submitted no further medical or lay evidence to support a current tinnitus diagnosis since the 2010 VA examination.  

The Board has carefully reviewed the Veteran's statements and the medical evidence outlined above and finds that service connection for tinnitus is not warranted in this case.  

As an initial matter, tinnitus is not shown to have manifested during active service and the Veteran does not contend otherwise.  The Board recognizes that the Veteran's separation examination is not of record; however, he has set forth no specific arguments that he experienced tinnitus during active duty service or that its onset was otherwise during the period from December 1943 to July 1945.  The other available STRs reflect no complaints, treatment, or diagnoses of tinnitus.  Again, when provided with the opportunity to comment as to the nature and onset of the claimed disability, the Veteran denied having tinnitus all together at the 2006 and 2010 VA consultation and examination, respectively.  

Further, and perhaps most significant, the probative evidence establishes that the Veteran does not have a current tinnitus disability.  This is most accurately reflected by the March 2010 VA audiology examination, as well as the Veteran's own statements.   

The Board acknowledges that the Veteran is competent to report symptoms that he personally experienced; thus, we have carefully considered his initial contention in association with his September 2008 claim that tinnitus was somehow related to service and/or noise exposure.  However, the Board finds that his initial lay contention is outweighed by the more probative VA medical evidence which fails to demonstrate a current tinnitus disability.  This evidence consists of a 2006 VA Audiological consultation report in which the Veteran denied having tinnitus, and a March 2010 VA audiological examination in which the Veteran denied current complaints, episodes, and/or specific onset of tinnitus.  Based on the Veteran's denial of current symptomatology, the VA examiner was unable to provide any such diagnosis or opinion on etiology.  

Further, even if the Veteran's initial lay statements regarding his symptoms were sufficient to establish a current tinnitus disability, there is no competent evidence of military etiology and the Veteran does not report a continuity of tinnitus since service.  Again, his claim for service connection for tinnitus came nearly 63 years after he separated from service and it is the first, and only, complaint of tinnitus.  

Again, service connection is only available for injury or disease resulting in disability. See 38 C.F.R. § 3.303(a).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim." Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As a current tinnitus disability is not shown, the Veteran's claim must be denied. 



ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


